DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Response to Arguments
Applicant’s arguments have been considered but are moot because of new grounds of rejection.

Information Disclosure Statement
The information disclosure statement filed 5/28/19, NPL No. 1 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 23, 24, 35, and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9250844 in view of Hashimoto (US 2008/0051032), Struble (US 2002/0138671), Sakuda et al. (US 2005/0243362, hereinafter Sakuda), and Park (US 2006/0114486).
Claim
Current Application
Claim
Patent No. 9250844 (‘844)
16
A printing apparatus comprising:
a housing, wherein a paper document that is to be optically read by a scanner is placed on a first part of the housing, 

a cover that can be opened and closed, wherein the paper document placed on the first part of the housing is covered by the cover when the cover is closed,
one or more processors; and 
one or more memories including instructions that, when executed by the one or more processors, cause the apparatus to:
establish a wireless connection with an information processing apparatus that, the wireless connection being complaint with NFC (Near Field Communication);

receive, in response to the wireless connection being established, print data for printing an image from the information processing apparatus, wherein, when a plurality of images is to be printed, print data for printing each of the plurality of images is received from the information processing apparatus without requiring user operations after the wireless connection is established; 
wherein the print data for the images is generated by the information processing apparatus by an application that is executed in the image processing apparatus and is capable of editing the image; and 

perform, based on the received print data, print processing of the one or more images,

wherein the housing includes a second part toward which the information processing apparatus approximates when the wireless connection compliant with NFC is established, the second part being located at a position which is not covered by the cover even when the cover is closed. 

A system in which communication is possible between an information processing apparatus and a communication partner apparatus, wherein the information processing apparatus includes: 

a wireless communication unit configured to perform wireless communication using NFC (Near Field Communication); 

a detection unit configured to detect that wireless connection with a communication partner apparatus 

a transfer unit configured to, in a case where said detection unit detects that the wireless connection with the communication partner apparatus has established while thumbnails of a plurality of images are being displayed on a display unit of said information processing apparatus and one of the thumbnails is being selected, transfer, to the communication partner apparatus, print data for printing an image corresponding to the selected thumbnail, wherein each of the thumbnails presents contents of corresponding image, and 

wherein the transfer unit starts transferring the print data without receiving transfer start instruction from a user after detection by the detection unit, and 

wherein said communication partner apparatus includes: 

a reception unit configured to receive the data from the information processing apparatus; and 

a printing unit configured to print the print data received by said reception unit.

The printing apparatus according to claim 16, wherein the printing apparatus transfers identification information of the printing apparatus to the information processing apparatus.


36
The printing apparatus according to claim 16, wherein the printing apparatus establishes the wireless connection with the information processing apparatus during a state in which the plurality of images are being selected for printing.



23, 24
Claims 23 and 24 recite similar limitations as those of claim 16.


37-39
Claims 37-39 recite similar limitations as those of claims 16, 23, and 24.





a cover that can be opened and closed, wherein the paper document placed on the first part of the housing is covered by the cover when the cover is closed,
one or more processors; and 
one or more memories including instructions that, when executed by the one or more processors, cause the apparatus to:
print data for printing each of the plurality of images,
and is capable of editing the image,
wherein the housing includes a second part toward which the information processing apparatus approximates when the wireless connection compliant with NFC is established, the second part being located at a position which is not covered by the cover even when the cover is closed.
However, Hashimoto teaches a housing, wherein a paper document that is to be optically read by a scanner is placed on a first part of the housing (scanner 30 scans a document placed on glass table 36; ¶ 0026 Fig. 1), 
a cover that can be opened and closed, wherein the paper document placed on the first part of the housing is covered by the cover when the cover is closed (cover over glass table 36; Fig. 1),
wherein the housing includes a second part toward which the information processing apparatus approximates when the wireless connection is established, the 
‘844 and Hashimoto are in the same field of endeavor of a multifunction apparatus that wirelessly communicates with an information processing apparatus. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the multifunction apparatus of ‘844 to include means for scanning and wireless communication as taught by Hashimoto. The combination improves the operability of the apparatus by including additional functionality and improved communications.
Furthermore, Struble teaches one or more processors (processing device 400; ¶ 0023 Fig. 4); and 
one or more memories including instructions that, when executed by the one or more processors, cause the apparatus to (memory 402; ¶ 0023 Fig. 4).
‘844 and Struble are in the same field of endeavor of a printing apparatus that communicates with an information apparatus. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the printing apparatus of ‘844 to include one or more processors and one or more memories as taught by Struble. The combination would yield a predictable result of an operational printing apparatus.
Furthermore, Sakuda teaches print data for printing each of the plurality of images (¶ 0112).
‘844 and Sakuda are in the same field of endeavor of a printing apparatus. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention 
Moreover, Park teaches and is capable of editing the image (application programs is converted into print data; ¶ 0038).
‘844 and Sakuda are in the same field of endeavor of a printing apparatus that communicates with an information apparatus. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the printing apparatus of ‘844 to receive print data generated by the information processing apparatus as taught by Park. The combination improves the printing apparatus by providing a convenient printing method.

Claims 23 and 24 recite similar limitations as claim 16. Thus, arguments similar to that presented above for claim 16 are equally applicable to claims 23-24.

Regarding claim 35, ‘844 does not explicitly teach wherein the printing apparatus transfers identification information of the printing apparatus to the information processing apparatus.

‘844 and Struble are in the same field of endeavor of a printing apparatus that communicates with an information apparatus. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the printing apparatus of ‘844 to transfer identification information of the printing apparatus to the information processing apparatus as taught by Struble. The combination improves the operability of the printing apparatus by determining if the information processing apparatus has a suitable driver for the printing apparatus (¶ 0020, Struble). 

Claims 37-39 recite similar limitations as claims 16, 23, and 24. Thus, arguments similar to that presented above for claims 16, 23, and 24 and 7 are equally applicable to claims 37-39.

Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9250844 in view of Hashimoto (US 2008/0051032), Struble (US 2002/0138671), Sakuda et al. (US 2005/0243362, hereinafter Sakuda), and Harrison et al. (US 6249226, hereinafter Harrison).

Regarding claim 36, ‘844 does not explicitly teach plurality of images are being selected for printing.
However, Harrison teaches plurality of images are being selected for printing (retrieved document selected for printing; col 14 lines 36-44).
‘844 and Harrison are in the same field of endeavor of a printing apparatus. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the printing apparatus to include plurality of images are .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 23, 24, 35, and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Struble (US 2002/0138671) in view of Hashimoto (US 2008/0051032), Kimura et al. (WO 2007/026938, hereinafter Kimura; USPGPUB 2009/0103124 used in citations below), Sakuda et al. (US 2005/0243362, hereinafter Sakuda), and Park (US 2006/0114486, cited in IDS filed 8/31/17).

Regarding claim 16, Struble teaches a printing apparatus comprising (facsimile apparatus 2; col 5 line 30 to col 6 line 13 Fig. 2):

one or more memories including instructions that, when executed by the one or more processors, cause the apparatus to (memory 402; ¶ 0023, Fig. 4):
establish a wireless connection with an information processing apparatus that (determine if devices are in range; ¶¶ 0020-0021 Fig. 3A 308 and 310), 
receive, in response to the wireless connection being established (suitable peripheral device 102 in range, ¶ 0021, Fig. 3A 310=Y), print data for printing an image from the information processing apparatus (receive data transmission; ¶¶ 0026 and 0027, Fig. 5 504=N and 510), and 
perform, based on the received print data, print processing of the one or more images (perform printing; ¶ 0027, Fig. 5 516); 
but Struble does not explicitly teach a housing, wherein a paper document that is to be optically read by a scanner is placed on a first part of the housing, 
a cover that can be opened and closed, wherein the paper document placed on the first part of the housing is covered by the cover when the cover is closed,
the wireless connection being complaint with NFC (Near Field Communication);
wherein, when a plurality of images is to be printed, print data for printing each of the plurality of images is received from the information processing apparatus without requiring user operations after the wireless connection is established, wherein the print data for the images is generated by the information processing apparatus by an application that is executed in the image processing apparatus and is capable of editing the image; and

However, Hashimoto teaches a housing, wherein a paper document that is to be optically read by a scanner is placed on a first part of the housing (scanner 30 scans a document placed on glass table 36; ¶ 0026 Fig. 1), 
a cover that can be opened and closed, wherein the paper document placed on the first part of the housing is covered by the cover when the cover is closed (cover over glass table 36; Fig. 1),
wherein the housing includes a second part toward which the information processing apparatus approximates when the wireless connection is established, the second part being located at a position which is not covered by the cover even when the cover is closed (infrared data communication port 50; ¶ 0026 Fig. 1 and ¶ 0030 Fig. 2).
Struble and Hashimoto are in the same field of endeavor of a multifunction apparatus that wirelessly communicates with an information processing apparatus. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the multifunction apparatus of Struble to include means for scanning and wireless communication as taught by Hashimoto. The combination improves the operability of the apparatus by including additional functionality and improved communications.
Furthermore, Kimura teaches the wireless connection being complaint with NFC (Near Field Communication) (NFC, ¶ 0089 Fig. 21, ¶ 0105 Fig. 23, and p0164 Fig. 1);

Furthermore, Sakuda teaches wherein, when a plurality of images is to be printed (¶ 0112), print data for printing each of the plurality of images is received from the information processing apparatus without requiring user operations after the wireless connection is established (direct printing started automatically without user operation after connection with printer is completed, ¶ 0102 and ¶ 0121 Fig. 8 S17).
Struble and Sakuda are in the same field of endeavor a printing apparatus that wirelessly communicates with an information processing apparatus. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the printing apparatus of Struble to include a means for starting data transfer without user intervention as taught by Sakuda. The combination saves time by not requiring a user to perform complicated operations to start printing (p0121 Sakuda).
Moreover, Park teaches wherein the print data for the images is generated by the information processing apparatus by an application that is executed in the image processing apparatus and is capable of editing the image (image data displayed in the image working space and being processed by application programs is converted into print data; ¶ 0038, ¶¶ 0047-0050, ¶ 0059, ¶¶ 0067-0069, Figs. 3-5).


Claim 23 is a method claim that corresponds to the apparatus of claim 16. Thus, arguments similar to that presented above for claim 16 are equally applicable to claim 23.

Claim 24 recites a non-transitory computer readable storage medium storing a computer program causing a computer to execute a printing method by a printer (¶ 0029; Struble), that corresponds to the print of claim 16. Thus, arguments similar to that presented above for claim 16 are equally applicable to claim 24.

Regarding claim 35, Struble in view of Hashimoto, Kimura, Sakuda, and Park teach the printing apparatus according to claim 16, wherein the printing apparatus transfers identification information of the printing apparatus to the information processing apparatus (receiving communications from peripheral device that identify the device, ¶ 0020 Fig. 3A, Struble).

Claims 37-39 recite similar limitations as claims 16, 23, and 24. Thus, arguments similar to that presented above for claims 16, 23, and 24 and 7 are equally applicable to claims 37-39.
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Struble in view of Hashimoto, Kimura, Sakuda, and Park as applied to claim 16 above, and further in view of Harrison et al. (US 6249226, hereinafter Harrison).

Regarding claim 36, Struble in view of Kimura, Sakuda, and Park teach the printing apparatus according to claim 16, but Struble does not explicitly teach wherein the printing apparatus establishes the wireless connection with the information processing apparatus during a state in which the plurality of images are being selected for printing.
However, Harrison teaches wherein the printing apparatus establishes the wireless connection with the information processing apparatus during a state in which the plurality of images are being selected for printing (retrieved document selected for printing; col 14 lines 36-44).
Struble and Harrison are in the same field of endeavor of a printing apparatus. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the printing apparatus of Struble to transfer each of print data for printing during a state in which a plurality of images are being displayed as taught by Harrison. The combination improves usability by giving a user greater control over what to print.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENT YIP/Primary Examiner, Art Unit 2672